      Case 18-15164     Doc 30     Filed 12/17/20 Entered 12/17/20 09:52:25            Desc Main
                                     Document     Page 1 of 5



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )      Chapter 13
                                              )
Charles E. Power,                             )      Case No. 18-15164
                                              )
         Debtor(s).                           )      Judge Barnes

                                      NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn Marshall, Ch. 13 Trustee: courtdocs@chi13.com

The following persons or entities who have been served via U.S. Mail:
See attached list.

      PLEASE TAKE NOTICE that on January 7, 2021, at 1:30 P.M., I will appear before the
Honorable Judge Barnes or any judge sitting in that judge’s place, and present the Motion to
Modify Chapter 13 Plan, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

         To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting
ID.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID.

       Meeting ID and password. The meeting ID for this hearing is 161 329 5276 – Password
is 433658. The meeting ID and further information can also be found on Judge
Barnes’ web page on the court’s web site.

         If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                      PROOF OF SERVICE

The undersigned certifies that a copy of this Notice of Motion and attachments were deposited at
the United States Post Office, Wheeling, Illinois, 60090, on or before December 17, 2020, at 5:00
p.m., with sufficient postage prepaid, or served electronically by the bankruptcy court, under oath
and under all penalties of perjury.
  Case 18-15164   Doc 30   Filed 12/17/20 Entered 12/17/20 09:52:25       Desc Main
                             Document     Page 2 of 5




                                    /s/ Alexander Preber
                                    Alexander Preber, A.R.D.C. #6324520
                                    Attorney for the Debtor(s)


DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
   Case 18-15164       Doc 30     Filed 12/17/20 Entered 12/17/20 09:52:25             Desc Main
                                    Document     Page 3 of 5



To the following persons or entities who have been served via first-class U.S. Mail:

Charles E. Power
951 Charlela Ln., Apt. #102
Elk Grove Village, IL 60003

TitleMax of Illinois, Inc. d/b/a TitleMax
15 Bull Street, Suite 200
Savannah, GA 31401

COMMUNITY FIRST MEDICAL CENTER
C/O RONALD J. HENNINGS P.C.
P.O. BOX 4106
SAINT CHARLES, IL. 60174

LVNV Funding, LLC its successors and assigns as
assignee of MHC Receivables, LLC and
FNBM, LLC
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587

AmeriCash Loans, L.L.C. dba AmeriCashLoans.net
P.O. Box 184
Des Plaines, IL 60016

Portfolio Recovery Associates, LLC
Successor to BLUESTEM BRANDS INC.
POB 41067
Norfolk, VA 23541
   Case 18-15164        Doc 30     Filed 12/17/20 Entered 12/17/20 09:52:25              Desc Main
                                     Document     Page 4 of 5



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )       Chapter 13
                                               )
Charles E. Power,                              )       Case No. 18-15164
                                               )
         Debtor(s).                            )       Judge Barnes

                          MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COME the debtor, Charles E. Power, by and through her attorneys, DAVID M.

SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as follows:

   1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

   2)       On May 25, 2018, the Debtor filed a voluntary petition for relief pursuant to Chapter 13

            under Title 11 USC, and the Chapter 13 plan was confirmed on August 16, 2018.

            Marilyn Marshall was appointed Trustee in this case.

   3)       The Debtor’s Chapter 13 plan currently provides for payments of $300.00 for an initial

            plan term of 36 months, with payments to the General Unsecured Creditors of at least

            100% of their allowed claims.

   4)       The Debtor has paid $7,419.18 into his Chapter 13 plan over the 31 months since the

            case was filed.

   5)       The Debtor is currently in default in the amount of $1,580.82.

   6)       The Debtor fell behind when he was temporarily off work due to an injury. He tore his

            bicep and rotator cuff in June 2020, and was off of work for about 6 months. During this

            time, he could not make his monthly plan payments as well as pay for his necessary

            household expenses.

   7)       The Debtor has returned to work late November/early December of 2020. He can resume

            his monthly bankruptcy payments, but cannot catch up on the default.
   Case 18-15164       Doc 30     Filed 12/17/20 Entered 12/17/20 09:52:25           Desc Main
                                    Document     Page 5 of 5



   8)      The Debtor proposes to modify his Chapter 13 plan pursuant to 11 U.S.C. §1329 to defer

           the plan payment default to the end of the plan. Debtor makes this proposal in good

           faith and with the intention of completing her Chapter 13 plan.

   9)      Deferring the plan payment default will not cause the confirmed Chapter 13 plan to run

           longer than 60 months and will continue to pay General, Unsecured Creditors at least

           100% of their allowed claims.

        WHEREFORE, the Debtor, Charles E. Power, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan, and for other such relief as the Court deems fair and proper.


                                             Respectfully Submitted,

                                             /s/ Alexander Preber_______
                                             Alexander Preber, A.R.D.C. #6324520
                                             Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
